EXHIBIT 10.01

iGate Corporation

2006 STOCK INCENTIVE PLAN

Section 1. General Purpose of the Plan; Definitions. The name of this plan is
the iGate Corporation 2006 Stock Incentive Plan (the “Plan”). The purpose of the
Plan is to encourage and enable the officers, employees, directors and
consultants of iGate Corporation (the “Company”) and its Subsidiaries upon whose
judgment, initiative and efforts the Company largely depends for the successful
conduct of its business to acquire a proprietary interest in the Company. It is
anticipated that providing such persons with a direct stake in the Company’s
welfare will assure a closer identification of their interests with those of the
Company, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Exchange Act of 1934, as amended.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Stock Awards, Performance Share Awards and
Stock Appreciation Rights.

“Board” means the Board of Directors of the Company.

“Change of Control” shall have the meaning assigned to that term in Section 15.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Effective Date” means May 25, 2006, the date on which the Plan is approved by
the Company’s Board and stockholders.

“Fair Market Value” of the Stock on any given date shall be the closing price as
reported on the NASDAQ National Market System for such date or, if no sales were
reported for such date, for the last day preceding such date for which a sale
was reported. If the Fair Market Value cannot be determined on the basis
previously set forth in this definition on the date that Fair Market Value is to
be determined, the Board shall in good faith determine the Fair Market Value of
the Stock on such date.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Independent Director” means a member of the Board who is not an employee or
officer of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any Option to purchase shares of Stock granted
pursuant to Section 6.

“Performance Share Award” means any Award granted pursuant to Section 12.

“Restricted Stock Award” means any Award granted pursuant to Section 10.

“Stock” means the Common Stock, par value $.01 per share, of the Company,
subject to adjustments pursuant to Section 14.



--------------------------------------------------------------------------------

“Stock Appreciation Right” or “SAR” means any Award granted pursuant to
Section 7.

“Stock Award” means any award granted pursuant to Section 11.

“Subsidiary” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities, beginning with the
Company, if each of the corporations or entities (other than the last
corporation or entity in the unbroken chain) owns stock or other interests
possessing 50% or more of the economic interest or the total combined voting
power of all classes of stock or other interests in one of the other
corporations or entities in the chain.

Section 2. Administration. The Plan shall be administered by the full Board of
Directors of the Company or a committee of such Board of Directors comprised of
two or more individuals who are “Non-Employee Directors” within the meaning of
Rule 16b-3(a)(3) promulgated under the Act and “outside directors” as defined in
Section 162(m) of the Code (the “Plan Administrator”). Subject to the provisions
of the Plan, the Plan Administrator is authorized to:

 

  (a) construe the Plan and any Award under the Plan;

 

  (b) select the directors, officers, employees and consultants of the Company
and its Subsidiaries to whom Awards may be granted;

 

  (c) determine the number of shares of Stock to be covered by any Award;

 

  (d) determine and modify from time to time the terms and conditions, including
restrictions, of any Award and to approve the form of written instrument
evidencing Awards;

 

  (e) accelerate at any time the exercisability or vesting of all or any portion
of any Award and/or to include provisions in Awards providing for such
acceleration; and

 

  (f) impose limitations on Awards, including limitations on transfer and
repurchase provisions.

The determination of the Plan Administrator on any such matters shall be
conclusive.

Section 3. Delegation of Authority to Grant Awards. The Plan Administrator, in
its discretion, may delegate to the Co-Chairmen of the Company all or part of
the Plan Administrator’s authority and duties with respect to granting Awards to
individuals who are not subject, by reason of their position with the Company or
its Subsidiaries, to the reporting provisions of Section 16 of the Act and who
are not expected to be “covered employees” of the Company or its Subsidiaries
within the meaning of Section 162(m) of the Code.

Section 4. Eligibility. Directors, officers, employees and consultants of the
Company or its Subsidiaries who, in the opinion of the Plan Administrator, are
primarily responsible for the continued growth and development and future
financial success of the business shall be eligible to participate in the Plan.

Section 5. Shares Subject to the Plan. The number of shares of Stock which may
be issued pursuant to the Plan shall be 14,702,793 shares, subject to adjustment
as provided in Section 14. The shares of Stock underlying any Awards which are
forfeited, canceled, reacquired by the Company, satisfied without the issuance
of Stock or otherwise terminated (other than by exercise) shall be added back to
the number of shares of Stock available for issuance under the Plan. To the
extent that an SAR is granted in conjunction with an Option, the shares covered
by such SAR and Option shall be counted only once. Stock to be issued under the
Plan may be either authorized and unissued shares or shares held in treasury by
the Company.

Stock Options with respect to no more than 500,000 shares of Stock may be
granted to any one individual participant during any one calendar year period
and Stock Appreciation Rights with respect to no more than



--------------------------------------------------------------------------------

500,000 shares of Stock may be granted to any one individual participant during
any one calendar year period. In any one calendar year during a particular
Performance Period, as hereinafter defined, the maximum amount which may be
earned by any individual participant under Performance Share Awards granted
under the Plan for that calendar year of the Performance Period shall be limited
to 500,000 shares of Stock. In the case of multi-year Performance Periods, the
number of shares which are earned in any one calendar year of the Performance
Period is the number of shares paid for the Performance Period divided by the
number of calendar years in the period. In applying this limit, the number of
shares of Stock earned by a Participant shall be measured as of the close of the
applicable calendar year which ends the Performance Period, regardless of the
fact that certification by the Plan Administrator and actual payment to the
Participant may occur in a subsequent calendar year or years. The limitations in
this paragraph shall be interpreted and applied in a manner consistent with
Section 162(m) of the Code.

Section 6. Stock Options. Options granted pursuant to the Plan may be either
Incentive Stock Options or Non-Qualified Stock Options. Incentive Stock Options
and Non-Qualified Stock Options shall be granted separately hereunder and may
not be granted in tandem. The Plan Administrator shall determine whether, and to
what extent, Options shall be granted under the Plan and whether such Options
granted shall be Incentive Stock Options or Non-Qualified Stock Options;
provided, however, that: (a) Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code; and (b) No Incentive Stock
Option may be granted following the tenth anniversary of the Effective Date. The
provisions of the Plan and any Stock Option agreement pursuant to which
Incentive Stock Options shall be issued shall be construed in a manner
consistent with Section 422 of the Code (or any successor provision) and rules
and regulations promulgated thereunder.

Section 7. Stock Appreciation Rights. The Plan Administrator may, from time to
time, subject to the provisions of the Plan, grant SARs to eligible
participants. Such SARs may be granted (i) alone, or (ii) simultaneously with
the grant of an Option (either an Incentive Stock Option or Non-Qualified Stock
Option) and in conjunction therewith or in the alternative thereto.

 

  (a) An SAR shall entitle the holder upon exercise thereof to receive from the
Company, upon a written request filed with the Secretary of the Company at its
principal offices (the “Request”), (i) a number of shares of Stock, (ii) an
amount of cash, or (iii) any combination of shares of Stock and cash, as
specified in the Request (but subject to the approval of the Plan Administrator
in its sole discretion, at any time up to and including the time of payment, as
to the making of any cash payment), having an aggregate Fair Market Value equal
to the product of (i) the excess of the Fair Market Value, on the day of such
Request, of one share of Stock over the exercise price per share specified in
such SAR or its related Option, multiplied by (ii) the number of shares of Stock
for which such SAR shall be exercised.

 

  (b) The exercise price of an SAR granted alone shall be determined by the Plan
Administrator, but may not be less than the Fair Market Value of the underlying
Stock on the date of grant. An SAR granted simultaneously with the grant of an
Option and in conjunction therewith or in the alternative thereto shall have the
same exercise price as the related Option, shall be transferable only upon the
same terms and conditions as the related Option, and shall be exercisable only
to the same extent as the related Option; provided, however, that an SAR, by its
terms, shall be exercisable only when the Fair Market Value of the Stock subject
to the SAR and related Option exceeds the exercise price thereof.

 

  (c) Upon exercise of an SAR granted simultaneously with an Option and in the
alternative thereto, the number of shares of Stock for which the related Option
shall be exercisable shall be reduced by the number of shares of Stock for which
the SAR shall have been exercised. The number of shares of Stock for which an
SAR shall be exercisable shall be reduced upon any exercise of a related Option
by the number of shares of Stock for which such Option shall have been
exercised.

 

  (d) Any SAR shall be exercisable upon such additional terms and conditions as
may be prescribed by the Plan Administrator.



--------------------------------------------------------------------------------

Section 8. Terms of Options and SARs. Each Option or SAR granted under the Plan
shall be evidenced by an agreement between the Company and the person to whom
such Option or SAR is granted and shall be subject to the following terms and
conditions:

 

  (a) Subject to adjustment as provided in Section 14 of this Plan, the price at
which each share covered by an Option may be purchased shall not be less than
the Fair Market Value of the underlying Stock at the time the Option is granted.
If an optionee owns (or is deemed to own under applicable provisions of the Code
and rules and regulations promulgated thereunder) more than ten percent (10%) of
the combined voting power of all classes of the stock of the Company and an
Option granted to such optionee is intended to qualify as an Incentive Stock
Option, the Option price shall be no less than 110% of the Fair Market Value of
the Stock covered by the Option on the date the Option is granted. The purchase
price of any Option may not be reduced after grant, whether through amendment,
cancellation, replacement or otherwise.

 

  (b) The aggregate Fair Market Value of shares of Stock with respect to which
Incentive Stock Options are first exercisable by the optionee in any calendar
year (under all plans of the Company) shall not exceed the limitations, if any,
imposed by Section 422(d) of the Code (or any successor provision), except as
otherwise determined by the Plan Administrator in its discretion. If any Option
designated as an Incentive Stock Option, either alone or in conjunction with any
other Option or Options, exceeds the foregoing limitation, the portion of such
Option in excess of such limitation shall automatically be reclassified (in
whole share increments and without fractional share portions) as a Non-Qualified
Stock Option, with later granted Options being so reclassified first.

 

  (c) Neither an Option nor an SAR shall be transferable by the participant
otherwise than by will or by the laws of descent and distribution or pursuant to
a domestic relations order. After the death of the participant, the Option or
SAR may be transferred to the Company upon such terms and conditions, if any, as
the Plan Administrator and the personal representative or other person entitled
to exercise the Option or SAR may agree within the period specified in
subsection 8(d)(iii) hereof. All Options and SARs shall be exercisable during
the lifetime of the participant only by the participant.

 

  (d) An Option or SAR may be exercised in whole at any time, or in part from
time to time, within such period or periods (not to exceed ten years from the
granting of the Option in the case of an Incentive Stock Option) as may be
determined by the Plan Administrator and set forth in the agreement (such period
or periods being hereinafter referred to as the “Option Period”), provided that,
unless the agreement provides otherwise:

 

  (i) If a participant who is an employee of the Company shall cease to be
employed by the Company, all Options and SARs to which the employee is then
entitled to exercise may be exercised only within three months after the
termination of employment and within the Option Period or, if such termination
was due to disability or retirement (as hereinafter defined), within one year
after termination of employment and within the Option Period. Notwithstanding
the foregoing, in the event that any termination of employment shall be for
Cause (as defined herein) or the participant becomes an officer or director of,
a consultant to or employed by a Competing Business (as defined herein), during
the Option Period, then any and all Options and SARs held by such participant
shall forthwith terminate. For purposes of the Plan, retirement shall mean the
termination of employment with the Company, other than for Cause, at any time
after the participant’s attainment of age 65, and a participant’s “Disability”
shall be determined within the meaning of Section 422(c)(6) of the Code.

For purposes of this Plan, the term “Cause” shall mean (a) with respect to an
individual who is party to a written agreement with the Company which contains a
definition of “cause” or “for cause” or words of similar import for purposes of
termination of employment thereunder by the Company, “cause” or “for cause” as
defined in such agreement; (b) in all other cases (i) the willful commission by
an employee of a criminal or other act that causes substantial economic damage
to the Company or substantial injury to the business reputation of the Company;
(ii) the commission



--------------------------------------------------------------------------------

of an act of fraud in the performance of such person’s duties to or on behalf of
the Company; or (iii) the continuing willful failure of a person to perform the
duties of such person to the Company (other than a failure to perform duties
resulting from such person’s incapacity due to illness) after written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to cure such failure are given to the person by the Board
of Directors of the Company or the Plan Administrator. For purposes of the Plan,
no act, or failure to act, on the part of any person shall be considered
“willful” unless done or omitted to be done by the person other than in good
faith and without reasonable belief that the person’s action or omission was in
the best interest of the Company.

For purposes of this Plan, the term “Competing Business” shall mean: any person,
corporation or other entity engaged in the business of (a) providing information
technology services or (b) selling or attempting to sell any product or service
which is the same as or similar to products or services sold by the Company
within the last year prior to termination of such person’s employment,
consultant relationship or directorship, as the case may be, hereunder.

 

  (ii) If a participant who is a director of the Company shall cease to serve as
a director of the Company, any Options or SARs then exercisable by such director
may be exercised only within three months after the cessation of service and
within the Option Period unless such cessation was due to Disability, in which
case such optionee may exercise such Option or SAR within one year after
cessation of service and within the Option Period. Notwithstanding the
foregoing, if any cessation of service as a director was the result of removal
for Cause or the participant becomes an officer or director of, a consultant to
or employed by a Competing Business during the Option Period, any Options and
SARs held by such participant shall forthwith terminate;

 

  (iii) If the participant shall die during the Option Period, any Options or
SARs then exercisable may be exercised only within one year after the
participant’s death and within the Option Period and only by the participant’s
personal representative or persons entitled thereto under the participant’s will
or the laws of descent and distribution;

 

  (iv) The Option or SAR may not be exercised for more shares (subject to
adjustment as provided in Section 14) after the termination of the participant’s
employment, cessation of service as a director or the participant’s death, as
the case may be, than the participant was entitled to purchase thereunder at the
time of the termination of the participant’s employment or the participant’s
death; and

 

  (v) If a participant owns (or is deemed to own under applicable provisions of
the Code and regulations promulgated thereunder) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent or subsidiary
corporation of the Company) and an Option granted to such participant is
intended to qualify as an Incentive Stock Option, the Option by its terms may
not be exercisable after the expiration of five years from the date such Option
is granted.

 

  (e)

The Option exercise price of each share purchased pursuant to an Option shall be
paid in full at the time of each exercise (the “Payment Date”) of the Option
(i) in cash; (ii) by delivering to the Company a notice of exercise with an
irrevocable direction to a broker-dealer registered under the Act to sell a
sufficient portion of the shares and deliver the sale proceeds directly to the
Company to pay the exercise price; (iii) in the discretion of the Plan
Administrator, through the delivery or certification to the Company of
previously-owned shares of Stock having an aggregate Fair Market Value equal to
the Option exercise price of the shares being purchased pursuant to the exercise
of the Option; provided, however, that shares of Stock delivered in payment of
the Option price must have been held by the participant for at least six
(6) months in order to be utilized to pay the Option price; (iv) in the
discretion of the Plan Administrator, through an election to have shares of
Stock otherwise issuable to the optionee withheld to pay the exercise price of
such Option; or (v) in the discretion of the Plan Administrator, through any
combination of the payment procedures set forth in subsections (i)-(iv) of



--------------------------------------------------------------------------------

 

this Section 8(e). Notwithstanding any procedure of the broker or other
agent-sponsored exercise or financing program, if the Option price is paid in
cash, the exercise of the Option shall not be deemed to occur and no shares of
Stock will be issued until the Company has received full payment in cash
(including check, bank draft or money order) for the Option price from the
broker or other agent.

 

  (f) The Plan Administrator, in its discretion, may authorize “stock retention
Options” which provide, upon the exercise of an Option previously granted under
this Plan (a “prior Option”), using previously owned shares, for the automatic
issuance of a new Option under this Plan with an exercise price equal to the
current Fair Market Value and for up to the number of shares equal to the number
of previously-owned shares delivered in payment of the exercise price of the
prior Option. Such stock retention Option shall have the same Option Period as
the prior Option.

 

  (g) Nothing contained in the Plan nor in any Award agreement shall confer upon
any participant any right with respect to the continuance of employment by the
Company nor interfere in any way with the right of the Company to terminate his
employment or change his compensation at any time.

 

  (h) The Plan Administrator may include such other terms and conditions not
inconsistent with the foregoing as the Plan Administrator shall approve. Without
limiting the generality of the foregoing sentence, the Plan Administrator shall
be authorized to determine that Options or SARs shall be exercisable in one or
more installments during the term of the Option, subject to the attainment of
performance goals and objectives and the right to exercise may be cumulative as
determined by the Plan Administrator.

 

  (i) If a grantee of an Option or SAR engages in the operation or management of
a business (whether as owner, partner, officer, director, employee or otherwise
and whether during or after termination of employment or service as an
Independent Director) which is in competition with the Company or any of its
Subsidiaries, the Plan Administrator may immediately terminate all outstanding
Options and SARs of the participant.

Section 9. Independent Director Options. The Option exercise price for Options
granted to Independent Directors under the Plan will be equal to the Fair Market
Value of the Stock on the date of grant. Options granted to Independent
Directors will expire ten years after grant, subject to earlier termination if
the optionee ceases to serve as a director.

Section 10. Restricted Stock Awards.

 

  (a) The Plan Administrator may grant Restricted Stock Awards to any officer,
employee or consultant of the Company and its Subsidiaries. A Restricted Stock
Award entitles the recipient to acquire shares of Stock subject to such
restrictions and conditions as the Plan Administrator may determine at the time
of grant (“Restricted Stock”). Conditions may be based on continuing employment
(or other business relationship) and/or achievement of pre-established
performance goals and objectives.

 

  (b) Upon execution of a written instrument setting forth the Restricted Stock
Award and paying any applicable purchase price, a participant shall have the
rights of a shareholder with respect to the Stock subject to the Restricted
Stock Award, including, but not limited to the right to vote and receive
dividends with respect thereto; provided, however, that shares of Stock subject
to Restricted Stock Awards that have not vested shall be subject to the
restrictions on transferability described in Section 10(d) below. Unless the
Plan Administrator shall otherwise determine, certificates evidencing the
Restricted Stock shall remain in the possession of the Company until such
Restricted Stock is vested as provided in Section 10(c) below.

 

  (c) The Plan Administrator at the time of grant shall specify the date or
dates and/or the attainment of pre-established performance goals, objectives and
other conditions on which Restricted Stock shall become vested, subject to such
further rights of the Company or its assigns as may be specified in the
instrument evidencing the Restricted Stock Award.



--------------------------------------------------------------------------------

  (d) Unvested Restricted Stock may not be sold, assigned, transferred, pledged
or otherwise encumbered or disposed of except as specifically provided herein or
in the written instrument evidencing the Restricted Stock Award.

 

  (e) If an awardee of Restricted Stock engages in the operation or management
of a business (whether as owner, partner, officer, director, employee or
otherwise and whether during or after termination of employment) which is in
competition with the Company or any of its Subsidiaries, the Plan Administrator
may immediately declare forfeited all shares of Restricted Stock held by the
participant as to which the restrictions have not yet lapsed.

Section 11. Stock Awards. The Plan Administrator may, in its sole discretion,
grant (or sell at a purchase price determined by the Plan Administrator) a Stock
Award to any officer, employee or consultant of the Company or its Subsidiaries,
pursuant to which such individual may receive shares of Stock free of any
vesting restrictions (a “Stock Award”) under the Plan. Stock Awards may be
granted or sold as described in the preceding sentence in respect of past
services or other valid consideration, or in lieu of any cash compensation due
to such individual; provided, however, that any purchase rights may not be
granted at less than the Fair Market Value of the underlying shares on the date
of grant.

Section 12. Performance Share Awards. A Performance Share Award is an Award
entitling the recipient to acquire shares of Stock upon the attainment of
specified performance goals (the “Performance Goals”). The Plan Administrator
may make Performance Share Awards independent of or in connection with the
granting of any other Award under the Plan. Performance Share Awards may be
granted under the Plan to any officer, employee or consultant of the Company or
its Subsidiaries, including those who qualify for awards under other performance
plans of the Company. The Plan Administrator, in its sole discretion, shall
determine whether and to whom Performance Share Awards shall be made, the
Performance Goals applicable under each such Award, the periods during which
performance is to be measured (the “Performance Period”), and all other
limitations and conditions applicable to the awarded Performance Shares.

 

  (a) Terms of Performance Awards. At the time a Performance Share Award is
granted, the Plan Administrator shall cause to be set forth in the Award
agreement or otherwise in writing (1) the Performance Goals applicable to the
Award and the Performance Period during which the achievement of the Performance
Goals shall be measured, (2) the amount which may be earned by the participant
based on the achievement, or the level of achievement, of the Performance Goals
or the formula by which such amount shall be determined and (3) such other terms
and conditions applicable to the Award as the Plan Administrator may, in its
discretion, determine to include therein. The terms so established by the Plan
Administrator shall be objective such that a third party having knowledge of the
relevant facts could determine whether or not any Performance Goal has been
achieved, or the extent of such achievement, and the amount, if any, which has
been earned by the participant based on such performance. The Plan Administrator
may retain the discretion to reduce (but not to increase) the amount of a
Performance Share Award which will be earned based on the achievement of
Performance Goals. When the Performance Goals are established, the Plan
Administrator shall also specify the manner in which the level of achievement of
such Performance Goals shall be calculated and the weighting assigned to such
Performance Goals. The Plan Administrator may determine that unusual items or
certain specified events or occurrences, including changes in accounting
standards or tax laws and the effects of extraordinary items as defined by
generally accepted accounting principles, shall be excluded from the calculation
to the extent permitted in Section 162(m) of the Code.

 

  (b)

Performance Goals. Performance Goals shall mean one or more preestablished,
objective measures of performance during a specified Performance Period,
selected by the Plan Administrator in its discretion. Performance Goals may be
based upon one or more of the following objective performance measures and
expressed in either, or a combination of, absolute or relative values: earnings
per share, earnings per share growth, net income, net income growth, revenue
growth, revenues, expenses, return on equity, return on total capital, return on
assets, earnings (including EBITDA and EBIT), cash flow,



--------------------------------------------------------------------------------

 

operating cash flow, share price, economic value added, gross margin, operating
income, market share or total shareholder return. Performance Goals based on
such performance measures may be based either on the performance of the Company,
a Subsidiary or Subsidiaries, any branch, department, business unit or other
portion thereof under such measure for the Performance Period and/or upon a
comparison of such performance with the performance of a peer group of
corporations, prior Performance Periods or other measure selected or defined by
the Plan Administrator at the time of making a Performance Share Award. The Plan
Administrator may in its discretion also determine to use other objective
performance measures as Performance Goals and/or other terms and conditions even
if such Performance Share Award would not qualify under Section 162(m) of the
Code, provided that the Plan Administrator identifies the Performance Share
Award as non-qualifying at the time of Award.

 

  (c) Plan Administrator Certification. Following completion of the applicable
Performance Period, and prior to any payment of a Performance Share Award to the
participant, the Plan Administrator shall determine in accordance with the terms
of the Performance Share Award and shall certify in writing whether the
applicable Performance Goal or Goals were achieved, or the level of such
achievement, and the amount, if any, earned by the participant based upon such
performance. For this purpose, approved minutes of the meeting of the Plan
Administrator at which certification is made shall be sufficient to satisfy the
requirement of a written certification. Performance Share Awards are not
intended to provide for the deferral of compensation, such that payment of
Performance Share Awards shall be paid within two and one-half months following
the end of the calendar year in which the Performance Period ends or such other
time period if and to the extent as may be required to avoid characterization of
such Awards as deferred compensation.

Section 13. Tax Withholding.

 

  (a) To the extent required by applicable Federal, state, local or foreign law,
the participant or his successor shall make arrangements satisfactory to the
Company, in its discretion, for the satisfaction of any withholding tax
obligations that arise in connection with an Award. The Company shall not be
required to issue any shares of Stock or make any cash or other payment under
the Plan until such obligations are satisfied. If a participant makes a
disposition of shares acquired upon the exercise of an Incentive Stock Option
within either two years after the Option was granted or one year after its
exercise by the participant, the participant shall promptly notify the Company
and the Company shall have the right to require the participant to pay to the
Company an amount sufficient to satisfy federal, state and local tax withholding
requirements. The Company is authorized to withhold from any Award granted or
any payment due under the Plan, including from a distribution of shares of
Stock, amounts of withholding taxes due with respect to an Award, its exercise
or any payment thereunder, and to take such other action as the Plan
Administrator may deem necessary or advisable to enable the Company and
participants to satisfy obligations for the payment of such taxes. This
authority shall include authority to withhold or receive shares of Stock, Awards
or other property and to make cash payments in respect thereof in satisfaction
of such tax obligations.

 

  (b) A participant who is obligated to pay the Company an amount required to be
withheld under applicable tax withholding requirements may pay such amount
(i) in cash; (ii) in the discretion of the Plan Administrator, through the
delivery to the Company of previously-owned shares of Stock having an aggregate
Fair Market Value on the date on which the amount of tax to be withheld is
determined which does not exceed the amount of tax required to be withheld
(based on the statutory minimum withholding rates for federal and state tax
purposes, including payroll taxes), provided that the previously owned shares
delivered in satisfaction of the withholding obligations must have been held by
the participant for at least six (6) months; or (iii) in the discretion of the
Plan Administrator, through a combination of the procedures set forth in
subsections (i) and (ii) of this Section 13(b).

 

  (c)

A participant who is obligated to pay to the Company an amount required to be
withheld under applicable tax withholding requirements in connection with either
the exercise of a Non-Qualified



--------------------------------------------------------------------------------

 

Stock Option, or the receipt of a Restricted Stock Award, Stock Award or
Performance Share Award under the Plan may, in the discretion of the Plan
Administrator, elect to satisfy this withholding obligation, in whole or in
part, by requesting that the Company withhold shares of stock otherwise issuable
to the participant having a Fair Market Value on the date on which the amount of
tax to be withheld is determined which does not exceed the amount of tax
required to be withheld (based on the statutory minimum withholding rates for
federal and state tax purposes, including payroll taxes); provided, however,
that shares may be withheld by the Company only if such withheld shares have
vested. Any fractional amount shall be paid to the Company by the participant in
cash or shall be withheld from the participant’s next regular paycheck.

 

  (d) An election by a participant to have shares of stock withheld to satisfy
federal, state and local tax withholding requirements pursuant to Section 13(c)
must be in writing and delivered to the Company prior to the date on which the
amount of tax to be withheld is determined.

Section 14. Adjustment of Number and Price of Shares.

Any other provision of the Plan notwithstanding:

 

  (a) If, through, or as a result of, any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar transaction, the outstanding shares of Stock are increased or decreased
or are exchanged for a different number or kind of shares or other securities of
the Company, or additional shares or new or different shares or other securities
of the Company or other non-cash assets are distributed with respect to such
shares of Stock or other securities, the Plan Administrator shall make an
appropriate or proportionate adjustment in (i) the number of Stock Options,
Stock Appreciation Rights and Performance Share Awards that can be granted to
any one individual participant, (ii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iii) the
price for each share subject to any then outstanding Stock Options, Stock
Appreciation Rights and other purchase rights under the Plan, without changing
the aggregate exercise price (i.e., the exercise price multiplied by the number
of shares) as to which such Stock Options remain exercisable, and (iv) the
number of shares which may be issued under the Plan but are not then subject to
Awards. The adjustment by the Plan Administrator shall be final, binding and
conclusive.

 

  (b) If the outstanding shares of the Stock shall be changed in value by reason
of any spin-off, split-off or split-up, or dividend in partial liquidation,
dividend in property other than cash, or extraordinary distribution to
shareholders of the Stock, (i) the Plan Administrator shall make any adjustments
to any then outstanding Stock Option, Stock Appreciation Right, Restricted Stock
Award, Performance Share Award or other stock Award which it determines are
equitably required to prevent dilution or enlargement of the rights of
participants which would otherwise result from any such transaction, and
(ii) unless otherwise determined by the Plan Administrator in its discretion,
any stock, securities, cash or other property distributed with respect to any
shares of Restricted Stock held in escrow or for which any shares of Restricted
Stock held in escrow shall be exchanged in any such transaction shall also be
held by the Company in escrow and shall be subject to the same restrictions as
are applicable to the shares of Restricted Stock in respect of which such stock,
securities, cash or other property was distributed or exchanged.

 

  (c) No adjustment or substitution provided for in this Section 14 shall
require the Company to issue or to sell a fractional share under any Award
agreement and the total adjustment or substitution with respect to each Award
agreement shall be limited accordingly.

Section 15. Definition of Change of Control. For purposes of this Plan, “Change
of Control” shall mean the occurrence of any of the following events:

 

  (a)

The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Act) (a “Person”)
(other than the Company, a Subsidiary or any



--------------------------------------------------------------------------------

 

of their respective benefit plans or affiliates [within the meaning of Rule 144
under the Securities Act of 1933, as amended]) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 30% or more of either
(i) the then outstanding shares of Stock (the “Outstanding Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); or

 

  (b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the
Effective Date whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act); or

 

  (c) Approval by the stockholders of the Company of a reorganization, merger or
consolidation or similar form of corporate transaction, involving the Company or
any of its Subsidiaries (a “Business Combination”), in each case, with respect
to which all or substantially all of the individuals and entities who were the
respective beneficial owners of the Outstanding Stock and Company Voting
Securities immediately prior to such Business Combination do not, immediately
following such Business Combination, beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination in substantially the same
proportion as their ownership immediately prior to such Business Combination of
the Outstanding Stock and Company Voting Securities, as the case may be; or

 

  (d) (A) Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company or (B) sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, following such sale or disposition, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Stock and Company Voting
Securities, as the case may be, immediately prior to such sale or disposition.

Section 16. Consequences of a Change of Control.

 

  (a)

Upon a Change of Control, (i) each outstanding Option, SAR and Performance Share
Award shall be assumed by the Acquiring Company (as defined below) or parent
thereof or replaced with a comparable option or right to purchase or to be
awarded shares of the capital stock, or equity equivalent instrument, of the
Acquiring Company or parent thereof, or other comparable rights (such assumed
and comparable options and rights, together, the “Replacement Options”), and
(ii) each share of Restricted Stock shall be converted to a comparable
restricted grant of capital stock, or equity equivalent instrument, of the
Acquiring Corporation or parent thereof or other comparable restricted property
(such assumed and comparable, restricted grants, together, the “Replacement
Restricted Stock”); provided, however, that it the Acquiring Corporation or
parent thereof does not agree to grant Replacement Options and Replacement
Restricted Stock, then all outstanding Options and SARs which have been granted
under the Plan and which are not exercisable as of the effective date of the
Change of Control shall automatically accelerate and become exercisable
immediately prior to the effective date of the Change of Control, and the
Performance Period with respect to all Performance Share Awards shall end on the
day prior to the effective date of the Change of Control and become payable to



--------------------------------------------------------------------------------

 

the extent the Performance Goals were achieved, and all restrictions and
conditions on any Restricted Stock or other stock Award shall lapse upon the
effective date of the Change of Control. The term “Acquiring Corporation” means
the surviving, continuing, successor or purchasing corporation, as the case may
be. The Board may determine, in its discretion, (but shall not be obligated to
do so) that in lieu of the issuance of Replacement Options, all holders of
outstanding Options and SARs which are exercisable immediately prior to a Change
of Control (including those that become exercisable under this Section 16(a))
will be required to surrender them in exchange for a payment by the Company, in
cash or Stock as determined by the Board, of an amount equal to the amount (if
any) by which the per share value of Stock subject to unexercised Options or
SARs (determined by the Board in good faith, based on the applicable price in
the transaction giving rise to the Change of Control, and such other
considerations as the Board deems appropriate) exceeds the exercise price of
those Options or SARs (where Options and SARs are issued in tandem, such payment
to be made only with respect to a single underlying share of Stock upon
surrender of each tandem pair of Options and SARs), with such payment to take
place as of the date of the Change of Control or such other date as the Board
may prescribe.

 

  (b) Any Options, SARs or Performance Share Awards that are not assumed or
replaced by Replacement Options, exercised or cashed out prior to or concurrent
with a Change of Control will terminate effective upon the Change of Control or
at such other time as the Board deems appropriate.

 

  (c) Notwithstanding anything in the Plan to the contrary, in the event of a
Change of Control, no action described in the Plan shall be taken (including,
without limitation, actions described in subsections (a) and (b) above) if such
actions would make the Change of Control ineligible for “pooling of interests”
accounting treatment or would make the Change of Control ineligible for desired
tax treatment if, in the absence of such actions, the Change of Control would
qualify for such treatment and the Company intends to use such treatment with
respect to such Change of Control.

Section 17. Amendment and Discontinuance. The Board of Directors may alter,
amend, suspend or discontinue the Plan, provided that no such action shall
deprive any person without such person’s consent of any rights theretofore
granted pursuant hereto; provided further that no amendment of the Plan shall be
made without shareholder approval (1) if the effect of the amendment is (a) to
make any changes in the class of employees eligible to receive Incentive Stock
Options under the Plan, (b) to increase the number of shares with respect to
which Incentive Stock Options may be granted under the Plan or (2) if
shareholder approval of the amendment is at the time required (i) by the rules
of any stock exchange on which the Stock may then be listed or (ii) for Options,
SARs and Performance Share Awards granted under the Plan to qualify as
“performance based compensation” as then defined in the regulations under
Section 162(m) of the Code.

Section 18. Compliance with Governmental Regulations. Notwithstanding any
provision of the Plan or the terms of any agreement entered into pursuant to the
Plan, the Company shall not be required to issue any shares hereunder prior to
registration of the shares subject to the Plan under the Securities Act of 1933
or the Act, if such registration shall be necessary, or before compliance by the
Company or any participant with any other provisions of either of those acts or
of regulations or rulings of the Securities and Exchange Commission thereunder,
or before compliance with other federal and state laws and regulations and
rulings thereunder, including the rules any applicable exchange or of the NASDAQ
Stock Market. The Company shall use its best efforts to effect such
registrations and to comply with such laws, regulations and rulings forthwith
upon advice by its counsel that any such registration or compliance is
necessary.

Section 19. Compliance with Section 16. With respect to persons subject to
Section 16 of the Act by reason of their service with the Company or its
Subsidiaries, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 (or any successor rule) and shall be
construed to the fullest extent possible in a manner consistent with this
intent. To the extent that any Award fails to so comply, it shall be deemed to
be modified to the extent permitted by law and to the extent deemed advisable by
the Plan Administrator in order to comply with Rule 16b-3.



--------------------------------------------------------------------------------

Section 20. Participation by Foreign Nationals. The Plan Administrator may, in
order to fulfill the purposes of the Plan and without amending the Plan,
determine the terms and conditions applicable to Awards to foreign nationals or
United States citizens employed abroad in a manner otherwise inconsistent with
the Plan if it deems such terms and conditions necessary in order to recognize
differences in local law or regulations, tax policies or customs.

Section 21. Termination of Plan. The Plan shall terminate on, and no Awards may
be granted after, May 24, 2016, subject to earlier termination by the Board.
Termination of the Plan shall not affect previous Awards under the Plan. Absent
additional shareholder approval, no Performance Share Awards intended to qualify
as “performance-based compensation” under Section 162(m) of the Code may be
granted under the Plan subsequent to the Company’s annual meeting of
stockholders in 2011.